        Case 1:16-cv-04569-WHP Document 331 Filed 10/25/19 Page 1 of 2




                         WOLLMUTH MAHER & DEUTSCH LLP
                                      500 FIFTH AVENUE
                                  NEW YORK, N EW YORK 10110
                                        ___________
                                        TELEPHONE (212) 382-3300
                                        FACSIMILE (212) 382-0050



                                         October 25, 2019

By ECF
The Honorable William H. Pauley III
United States District Court Judge
United States District Court for the Southern District of New York
500 Peral Street, Courtroom 20B
New York, New York 10007-1312


            Re: Commerzbank AG v. U.S. Bank Nat’l Ass’n, et al., No. 16-cv-04569
                          Notice of Supplemental Authority

Dear Judge Pauley:

      We write to submit as supplemental authority to Plaintiff’s opposition to summary
judgment papers (ECF Nos. 319, 322-29) the recent decision of Judge Stein in National Credit
Union Administration Board v. Deutsche Bank National Trust Company, No. 14-cv-8919 (SHS),
2019 WL 5190889 (S.D.N.Y. Oct. 15, 2019) (Exhibit 1).
        Judge Stein rejected arguments concerning Fixed Income Shares: Series M v. Citibank,
N.A., 157 A.D.3d 541 (1st Dep’t 2018) and Blackrock Balanced Capital Portfolio (FI) v. U.S. Bank
Nat’l Ass’n, 165 A.D.3d 526 (1st Dep’t 2018) that are essentially identical to Defendants’
arguments here, see USB Br. at 16-17 (ECF No. 307); BANA Br. at 32-24 (ECF No. 302),
endorsing the many cases in this district cited by Plaintiff, including the motion to dismiss decision
by Your Honor in this case, concerning the prevention doctrine. See Pltf’s Br. at 35-38 (ECF No.
322). NCUA v. Deutsche Bank holds that these cases are “better reasoned than the short, vague
First Department decisions cited by [the defendant],” and that:

       Because the First Department never expounded on its “active conduct” distinction
       nor explained why an RMBS trustee should be able to avoid alleged liability for
       breach of contract on a technicality that came about through its own alleged
       wrongdoing, the Court is persuaded that “the [New York] Court of Appeals would
       decide otherwise.” Reddington, 511 F.3d at 133. NCUA has plausibly alleged that
       EODs did occur, and the Court will not dismiss its breach of contract claims on
       grounds that they did not.
NCUA v. Deutsche Bank, 2019 WL 5190889, at *15.


                                                   1
         Case 1:16-cv-04569-WHP Document 331 Filed 10/25/19 Page 2 of 2



        Judge Stein also rejected the defendant’s argument that the summary order, Bakal v. U.S.
Bank Nat’l Ass’n, 747 F. App’x 32 (2d Cir. 2019), supported its position relating to the prevention
doctrine (the same argument BANA makes here (BANA Br. at 24-25)) because “the Bakal panel
did not mention the prevention doctrine nor engage with the aforementioned First Department
cases.” Id. at *15 n.13.

         With respect to pre-Event of Default claims, the court held that Commerce Bank v. Bank
of New York Mellon, 141 A.D.3d 413 (1st Dep’t 2016) “[did] not purport to change the law and
cites to Southern District of New York RMBS cases favorably,” NCUA v. Deutsche Bank, 2019
WL 5190889, at *14, and does not therefore undercut the decisions in this District, including the
motion to dismiss decision in this case, holding that a trustee has a duty to “nose to the source”
and to take action upon notice or discovery. Id. at *14-15 (citing BlackRock Allocation Target
Shares: Series S. Portfolio v. Wells Fargo Bank, Nat’l Ass’n, 247 F. Supp. 3d 377, 393
(S.D.N.Y. 2017) and Commerzbank AG v. U.S. Bank Nat’l Ass’n, 277 F. Supp. 3d 483, 492
(S.D.N.Y. 2017)).1



                                                       Very respectfully,
                                                       /s/ Ryan A. Kane

                                                       Ryan A. Kane
Attachment
cc: Counsel of Record (via ECF)




1
  Although Judge Stein dismissed the plaintiffs’ tort claims based on the economic loss doctrine,
Judge Stein recognized that there is a split among courts in this district. Id. at *17 (recognizing
that Your Honor’s motion to dismiss decision allowed tort claims to proceed). Plaintiff believes
that its tort claims are proper for the reasons previously stated in its opposition. See Pltf’s Br. at
39-45 (ECF No. 322).

                                                  2
